Citation Nr: 1044743	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  00-09 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for polyarthralgia, claimed 
as arthritis or joint pain.

2.  Entitlement to service connection for asthma


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The Veteran requested a hearing 
before a Decision Review Officer at the RO, which was held in 
December 2005.  A transcript from that hearing has been 
associated with the claims file.  

These issues were previously before the Board in November 2006 
and March 2010, at which points the case was remanded for further 
development.  Unfortunately, the Board finds that still further 
development is necessary for a fair adjudication of the Veteran's 
claims, and the case must again be remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a 
remand is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that she is afforded 
every possible consideration.  VA must make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2010).

Specifically, there is an indication that pertinent treatment 
records may remain outstanding.  The Veteran reported at the July 
2009 VA examination that she recently had X-rays in the private 
sector of her knees and shoulders, but such X-ray reports were 
not available to the examiner.  Further, the most recent VA 
treatment records in the claims file are dated in April 2005.  As 
such, a remand is necessary to obtain any outstanding VA or 
private treatment records dated from April 2005 forward, 
specifically to include all X-ray reports or other diagnostic 
studies.  The Veteran should be requested to identify any 
outstanding private treatment records, to include the referenced 
X-rays reports, and to provide the necessary authorizations for 
VA to request such records.  If any identified records are 
unavailable, the Veteran should be notified and provided an 
opportunity to provide them.

Additionally, while the Veteran was afforded VA examinations in 
July 2009, the Board finds that another VA examination is 
necessary for each of the claimed disabilities.  With respect to 
the joints, the examiner only addressed the Veteran's complaints 
as to the shoulders and knees, although she has claimed joint 
pain or arthritis with swelling in all her joints.  She has 
further specified symptoms in the shoulders, knees, ankles, 
wrists, and back.  See, e.g., December 1993 claim, April 1997 
statement, May 2000 substantive appeal.  Moreover, it does not 
appear that the VA examiner considered the Veteran's reports of 
continuous symptomatology since service, or the numerous 
documented complaints of pain and swelling in various joints in 
post-service treatment records dated from March 1985 through 
April 2005.  Furthermore, the current diagnosis as to the claimed 
disability affecting the joints remains unclear to the Board.  
While the July 2009 examiner diagnosed bilateral shoulder and 
knee strain with abnormal range of motion, no X-rays were 
obtained at that time.  Post-service treatment records during the 
period on appeal include reports of pain with diagnoses including 
but not limited to history of polyarthralgias without 
inflammatory arthritis, arthritis advanced for her age, diffuse 
pain syndrome (fibromyalgia), possible osteoarthritis, and 
possible inflammatory arthritis or rheumatism.  See, e.g., 
January 1995, March 1995, November 1996, and February 2005 
treatment records.  Therefore, upon remand, the Veteran should be 
scheduled for a VA examination to determine the exact nature of 
her claimed disability affecting the joints, to the extent 
possible, as well as the etiology of such disability.  As the 
Veteran's claim has been pending since December 1993, the 
examiner should express an opinion as to the etiology of any 
disability that has been present during the course of the appeal, 
even if there are no current manifestations.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007) (noting that service 
connection may be granted where a disability is present at any 
time during the course of the appeal, even if symptoms or 
manifestations resolve prior to adjudication).  

With respect to asthma, the July 2009 examiner acknowledged that 
the Veteran currently has asthma treated with inhalers, and that 
she was treated for respiratory symptoms, including several upper 
respiratory infections, during service.  However, the examiner 
opined that the evidence reflects that the Veteran did not have 
"asthma" during service, based primarily on November 1980 
evaluations that found no evidence of asthma or allergic etiology 
for the Veteran's symptoms but prescribed inhalers for a possible 
clinic response.  The examiner further opined that the Veteran's 
"currently diagnosed asthma is not connected to the asthma that 
she did not have while she was on active duty."  The Board finds 
that a new VA examination is necessary to determine whether the 
Veteran's currently diagnosed asthma was incurred or aggravated 
as a result of service, to include the documented treatment for 
multiple respiratory symptoms, including but not limited to upper 
respiratory infections.  The examiner should also consider the 
Veteran's reports of continuous respiratory symptoms since 
service, as well as the documented treatment for asthma in her 
post-service treatment records.  See, e.g., records dated in 
November 1994 (reporting asthma for 10 years), May 1997 
(diagnosis of asthma), January 2005 (diagnosis of asthma and 
continued same inhalers).

Development and adjudication should reflect consideration of the 
competency and potential weight of certain lay evidence.  
Specifically, the Veteran is competent to testify as to a lack of 
observable symptoms (such as pain or difficulty breathing) prior 
to service, initial manifestation of symptoms during service, and 
continuity of such symptoms after service, as well as receipt of 
medical treatment.  See Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  
Although agency fact finders must make credibility determinations 
and weigh all lay and medical evidence, competent lay evidence 
may be rejected only if it is deemed not credible.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); McLendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006).  Lay evidence may not be 
deemed not credible solely due to the absence of contemporaneous 
medical evidence, although the lack of such evidence may be 
considered in determining the credibility and weight of the lay 
testimony.  Buchanan, 451 F.3d at 1337.  In contrast, statements 
made for the purposes of medical treatment may have greater 
probative value because there is a strong motive to tell the 
truth in order to receive proper care.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request the Veteran 
to identify all providers who have treated 
her for asthma or for any disability 
affecting the joints since April 2005, and 
to complete the necessary authorizations 
for any private providers, specifically to 
include the X-ray reports of the shoulders 
and knees that she referenced at the July 
2009 VA examination.  The RO/AMC shall 
specifically request all outstanding VA 
treatment records dated from April 2005 
forward, to include any X-ray reports or 
other diagnostic studies.  All requests 
and all responses, including negative 
responses, must be documented in the 
claims file.  All records received should 
be associated with the claims file.  If 
any records cannot be obtained after 
reasonable efforts have been expended, the 
Veteran should be notified and allowed an 
opportunity to provide such records.

2.  Thereafter, the RO/AMC shall schedule 
the Veteran for the appropriate VA 
examination(s) to determine the nature and 
etiology of her currently diagnosed 
asthma, as well as her claimed disability 
affecting the joints.  The entire claims 
file and a copy of this remand should be 
made available for review, and such review 
should be noted in the examination 
report(s).  All necessary tests and 
studies should be conducted.  The 
appropriate examiner(s) should respond to 
the following questions:

With respect to the joints, the examiner 
should identify all disabilities affecting 
the joints, including but not limited to 
the shoulders and knees, that currently 
exist or were present at any time during 
the period on appeal, or since December 
1993, even if past symptoms have resolved 
at the present time.  In particular, the 
examiner should state whether the evidence 
establishes arthritis and, if so, the type 
of arthritis.  The examiner should then 
offer an opinion as to whether each 
diagnosed disability was at least as 
likely as not (probability of 50 percent 
or more) incurred or aggravated as a 
result of service, to include the 
documented motor vehicle accidents and 
other joint injuries during service.  In 
so doing, the examiner should consider 
both the medical and lay evidence, and 
specifically the Veteran's statements as 
to the timing of her symptoms and prior 
treatment.  A complete rationale must be 
provided for any opinion expressed.

With respect to asthma, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (probability 
of 50 percent or more) that such 
disability was incurred or aggravated as a 
result of service.  The examiner should 
specifically consider the multiple 
documented instances of treatment for 
respiratory symptoms and conditions during 
service, even if asthma was not 
specifically diagnosed.  The examiner 
should also consider the post-service 
medical and lay evidence, and specifically 
the Veteran's statements as to the timing 
of her symptoms.  A complete rationale 
must be provided for any opinion 
expressed.

3.  The RO/AMC shall ensure that the 
foregoing actions have been fully 
completed, and that no additional 
notification or development is required.  
If further action is required, it should 
be undertaken prior to any further 
adjudication of the claims.

4.  Thereafter, the RO/AMC shall 
readjudicate the Veteran's claims based on 
all lay and medical evidence of record, 
with consideration of the competency and 
potential weight of certain lay evidence 
as summarized above.  All raised theories 
of service connection should be 
considered, including but not limited to 
based on continuity of symptomatology 
under 38 C.F.R. § 3.303(b).  Further, as 
the Veteran's claim has been pending since 
December 1993, readjudication should 
reflect consideration of any claimed 
disability that has been present during 
the course of the appeal, even if there 
are no current symptoms or manifestations.  
See McClain, 21 Vet. App. 319.  If the 
benefits sought on appeal remain denied, 
issue a supplemental statement of the case 
to the Veteran and her representative.  
Allow an appropriate period of time for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedures.  The Veteran 
need take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO/AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this REMAND are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of these claims as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

